                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

CHARLIE BRANNER, JR.,            :
                                 :
                 Plaintiff,      :
                                 :               NO. 5:18-CV-00420-MTT-CHW
           VS.                   :
                                 :
WARDEN JERMAINE WHITE,           :
et al.,                          :
                                 :
                 Defendants.     :
________________________________ :

                                         ORDER

       Pro se Plaintiff Charlie Branner, Jr., an inmate presently incarcerated at the

Washington State Prison in Davisboro, Georgia, filed a Complaint seeking relief in this

Court pursuant to 42 U.S.C. § 1983 (ECF No. 1). On January 10, 2019, Plaintiff was

ordered to provide the Court with a certified copy of his prison trust fund account

information and to recast his statement of claims in accordance with the Court’s directions.

Plaintiff was given twenty-one (21) days to comply, and he was warned that the failure to

fully and timely comply could result in the dismissal of his Complaint. Order, Jan. 10,

2019, ECF No. 7.

       The time for compliance passed without a response from Plaintiff. Plaintiff was

thus ordered to respond and show cause why his lawsuit should not be dismissed for failing

to comply with the Court’s orders and instructions. Plaintiff was again given twenty-one

(21) days to comply, and he was again warned that failure to respond to the Court’s order

would result in the dismissal of his Complaint. Order, Mar. 13, 2019, ECF No. 8.
       In response to the Court’s show cause order, Plaintiff filed a “motion to withdraw

complaint without prejudice,” which the Court construed as a motion to voluntarily dismiss

the above-captioned proceeding (ECF No. 9). In this motion, Plaintiff explained that he

had been having trouble obtaining his legal mail in a timely manner and that he had not yet

been able to obtain a copy of his prison trust fund account statement. Motion Withdraw,

Apr. 4, 2019, ECF No. 9. Given these allegations, Plaintiff was given one final opportunity

to comply with the Court’s prior orders and instructions. Plaintiff was also advised that if

he did not wish to proceed with this action, he should notify the Court so that his earlier

motion for voluntary dismissal could be granted. Order, Apr. 11, 2019, ECF No. 10.

       On May 6, 2019, Plaintiff notified the Court that he “would like to voluntarily

dismiss his Complaint.” Resp. 1, ECF No. 11. Under the Federal Rules of Civil Procedure,

Plaintiff is entitled to a voluntary dismissal without prejudice as a matter of right. See Fed.

R. Civ. P. 41(a)(1). Plaintiff’s motion to dismiss (ECF No. 9) is therefore GRANTED,

and his Complaint is DISMISSED without prejudice. Plaintiff’s motion to proceed in

forma pauperis (ECF No. 2) may be terminated as MOOT.

       SO ORDERED, this 21st day of May, 2019.

                                           S/Marc T. Treadwell
                                           MARC T. TREADWELL, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              2
